Citation Nr: 1115578	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-24 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a bilateral eye disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from January 1944 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  Diabetes mellitus was not manifest in service or within one year of discharge from service, and is unrelated to service.

2.  A bilateral eye disability due to disease or injury was not manifest in service and is unrelated to service.

3.  Hypertension was not manifest in service or within one year of discharge from service, and is unrelated to service.

4.  A bilateral foot disability was not manifest in service and is unrelated to service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated during service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A bilateral eye disability was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Hypertension was not incurred in or aggravated during service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  A bilateral foot disability was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in July 2005 discussed the evidence necessary to establish service connection.  The Veteran was asked to identify evidence supportive of his claims.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  He was asked to identify evidence supportive of his claims.  

In September 2005 the Veteran was provided with the status of his claims.  

A July 2007 letter discussed the manner in which VA determines disability ratings and effective dates.

Except as discussed below, the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, VA and identified treatment records have been obtained and associated with the record.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

The Board acknowledges that the Veteran has not been afforded VA medical examinations with respect to these claims.  However, the Board finds that a VA examination is not necessary in order to decide these claims.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Veteran's service treatment records are devoid of any complaints or treatment suggesting the currently claimed disabilities.  Further, the Board finds that there is otherwise no credible evidence of any in-service disease or injury, and no competent evidence otherwise showing that the claimed disabilities were incurred in service.  Further, the Veteran has not alleged any continuity of symptoms relating to the claimed disabilities.  As will be discussed below, the possibility of a relationship between his claimed disabilities and service is a complex medical question that is beyond the competence of the Veteran as a lay person.  Thus, his own contentions in that regard are not probative, and cannot serve to suggest an association to service so as to satisfy the requirements of McLendon.  Accordingly, VA examinations are not warranted.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Factual Background

Service treatment records do not include any complaint, diagnosis, or abnormal finding pertaining to the Veteran's eyes or feet.  They are also silent with respect to any complaints or abnormal findings suggestive of diabetes mellitus or hypertension.  On discharge examination in January 1946 urinalysis was negative for sugar, his eyes were normal with visual acuity of 20/20 bilaterally, his blood pressure was 112/68, and no abnormality of the feet was noted.  The summary of findings and recommendations included only curvature of the spine, and the examiner noted that the Veteran was fit to perform active duty.  

In August 1947 the Veteran submitted a claim of entitlement to service connection for adenoids, sinusitis, a burn on his left leg, trouble with his right hip, and back trouble.  These claims were denied in September 1947.

In his June 2005 claim the Veteran specified that he had been treated for diabetes, an eye condition, high blood pressure, and bilateral foot problems at the Danville, Illinois VA Medical Center (VAMC) since September 2004.  He stated that the date of onset of these disabilities was unknown.

The record contains private treatment records dating to April 1990.  Bilateral cataracts and decreased visual acuity are noted in a January 1996 record.  These records also show that as recently as May 2002 the Veteran denied diabetes.  

While the Veteran's blood pressure was typically taken during routine private appointments, there is no diagnosis of hypertension until August 2004 when the Veteran sought treatment through VA.  At that time, a provider noted that the Veteran was not on any hypertension medications.

An October 2004 VA treatment note indicates an assessment of glucose intolerance.  

In January 2005 the Veteran was assessed with dry macular changes, cataracts, and refractive error.

An April 2005 problem list includes glucose intolerance, managed by diet alone.

A May 2005 VA podiatry treatment record notes onychomycosis and edema of the lower extremities.  At that time, the Veteran was noted to have a new diagnosis of diabetes.  

Analysis

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a Veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if an organic disease of the nervous system became manifest to a degree of 10 percent or more within one year from the date of the Veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

	Diabetes Mellitus

Upon careful consideration of the foregoing, the Board has determined that service connection is not warranted for diabetes mellitus.  In this regard, the Board notes that there is no evidence of diabetes mellitus in service or for many years following the Veteran's 1946 discharge.  Notably, the Veteran filed a service-connection claim in 1947 and did not include this disability.  Moreover, in his June 2005 claim he specifically stated that the first treatment for this claimed disability dated to August 2004.  He has not otherwise alleged that there were any complaints or abnormal findings referable to diabetes prior to that time.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record reflects a diagnosis of diabetes mellitus, it does not contain reliable evidence which relates this disability to any injury or disease in service.  The Board finds that the negative record in service and for years following service is more probative than the Veteran's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In that regard, the Board observes that although the Veteran has been advised of the evidence necessary to support a claim of entitlement to service connection, he has neither identified nor submitted evidence showing hypertension in service, in the years from 1946 to 2004, or competent evidence demonstrating a relationship between his current hypertension and service.  

The Board finds that the evidence demonstrating a remote, post-service onset of diabetes mellitus is far more probative than the Veteran's general statements suggesting a relationship to service.  The Board finds that the Veteran is not competent to state whether the claimed disability is related to service.  See Jandreau (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of this claimed disability is far too complex a medical question to lend itself to the opinion of a layperson.

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, however, the Veteran does not allege symptoms in service or in the many years thereafter.

In sum, the evidence of record fails to establish that the Veteran's diabetes mellitus was incurred in service or is otherwise related to service.  As such, service connection is denied.


	Bilateral Eye Disability

Upon review of the record, the Board also finds that service connection is not warranted for a visual disability.  As an initial matter, the Board observes that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

VA's General Counsel has further explained that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, as long as the evidence as a whole establishes that the familial conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  VAOPGCPREC 82-90 (July 18, 1990).  VA's General Counsel has also expressly stated that the terms "disease" and "defects" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 1990).

With respect to the Veteran's visual acuity, the Board acknowledges that the Veteran is competent to report a decrease in acuity.  However, he has not claimed any eye injury as a consequence of combat, so the provisions of 38 U.S.C.A. § 1154(b) are not for application with respect to this issue.  Furthermore, while he may be competent to reported decreased visual acuity, objective testing in service revealed visual acuity of 20/20 on discharge.  

Moreover, the Veteran is not competent to establish a diagnosis of a specific type of visual disability or its underlying etiology, as that is a complex medical issue in this case.  See Jandreau.  As noted above, absent superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  The evidence contains no suggestion of any superimposed disease or injury.  As such, the Board must conclude that the preponderance of the evidence is against service connection for vision loss.

With respect to the Veteran's cataracts, the Board also finds that service connection is not warranted.  In that regard, there is no evidence of cataracts in service or for many years following the Veteran's discharge.  Notably, the Veteran filed a service-connection claim in 1947 and did not include this disability or other reference to his eyes.  He has not otherwise alleged that there were any complaints or abnormal findings referable to cataracts in service or in the  years thereafter.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record reflects a diagnosis of cataracts, it does not contain reliable evidence which relates this disability to any injury or disease in service.  The Board finds that the negative record in service and for years following service is more probative than the Veteran's more recent statements.  See Jandreau.  In that regard, the Board observes that although the Veteran has been advised of the evidence necessary to support a claim of entitlement to service connection, he has neither identified nor submitted evidence showing cataracts in service, in the years from 1946 to 1996, or competent evidence demonstrating a relationship between his current cataracts and service.  

The Board finds that the evidence demonstrating a remote, post-service onset of cataracts is far more probative than the Veteran's general statements suggesting a relationship to service.  To the extent that the Veteran alleges a relationship to service, the Board finds that the Veteran is not competent to reach this conclusion.  See Jandreau.  The etiology of this claimed disability is far too complex a medical question to lend itself to the opinion of a layperson.

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, however, the Veteran does not allege symptoms in service or in the many years thereafter.

In sum, the evidence of record fails to establish that the Veteran's cataracts were incurred in service or is otherwise related to service.  As such, service connection is denied.

	Hypertension

The Board also concludes that service connection is not warranted for hypertension.  In this regard, the Board notes that there is no evidence of hypertension in service or for many years following the Veteran's 1946 discharge.  In his June 2005 claim he specifically stated that the first treatment for this claimed disability dated to August 2004.  He has not otherwise alleged that there were any complaints or abnormal findings referable to hypertension prior to that time.  The record supports a finding that the diagnosis of hypertension dates to August 2004, when the Veteran sought treatment through VA.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record reflects a diagnosis of hypertension, it does not contain reliable evidence which relates this disability to any injury or disease in service.  The Board finds that the negative record in service and for years following service is more probative than the Veteran's more recent statements.  See Jandreau.  In that regard, the Board observes that although the Veteran has been advised of the evidence necessary to support a claim of entitlement to service connection, he has neither identified nor submitted evidence showing diabetes in service, in the years from 1946 to 2004, or competent evidence demonstrating a relationship between his current hypertension and service.  

The Board finds that the evidence demonstrating a remote, post-service onset of hypertension is far more probative than the Veteran's general statements suggesting a relationship to service.  To the extent that the Veteran alleges a relationship to service, the Board finds that he is not competent to reach this conclusion.  See Jandreau.  The etiology of this claimed disability is far too complex a medical question to lend itself to the opinion of a layperson.

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, however, the Veteran does not allege symptoms in service or in the many years thereafter.

In sum, the evidence of record fails to establish that the Veteran's hypertension was incurred in service or is otherwise related to service.  As such, service connection is denied.

	Bilateral Foot Disability

Finally, the Board has determined that service connection is not warranted for a bilateral foot disability.  In this regard, the Board notes that there is no evidence of a foot disability in service or for many years following the Veteran's 1946 discharge.  Again, in his June 2005 claim he specifically stated that the first treatment for this claimed disability dated to August 2004.  The objective record indicates that the Veteran was assessed with onychomycosis in May 2005, many years following service.  He has not otherwise alleged that there were any complaints or abnormal findings referable to a bilateral foot disability  prior to that time.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record reflects a diagnosis of onymychosis, it does not contain reliable evidence which relates this disability to any injury or disease in service.  The Board finds that the negative record in service and for years following service is more probative than the Veteran's more recent statements.  See Jandreau.  In that regard, the Board observes that although the Veteran has been advised of the evidence necessary to support a claim of entitlement to service connection, he has neither identified nor submitted evidence showing onychomycosis in service, in the years from 1946 to 2004, or competent evidence demonstrating a relationship between his current onymychosis and service.  

The Board finds that the evidence demonstrating a remote, post-service onset of this disability is far more probative than the Veteran's general statements suggesting a relationship to service.  To the extent that the Veteran alleges a relationship to service, the Board finds that the Veteran is not competent to reach this conclusion.  See Jandreau.  The etiology of this claimed disability is far too complex a medical question to lend itself to the opinion of a layperson.

The Board again acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, however, the Veteran does not allege symptoms in service or in the many years thereafter.

To the extent that the Veteran might claim entitlement to service connection for any foot disability other than onymychosis, the Board observes that there is no evidence of a definitive diagnosis pertaining to the Veteran's feet other than onymychosis.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The evidence of record fails to establish that onymychosis was incurred in service or is otherwise related to service, or that there is any foot disability other than onymychosis that is related to service.  As such, service connection is denied.

      Conclusion

In summary, the Board has considered the record and the Veteran's assertions, and finds that the preponderance of the evidence is against the claim of entitlement to service connection.  Consequently, the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. §  3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for a bilateral eye disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a bilateral foot disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


